NANOSCALE PORE STRUCTURE CATHODE FOR HIGH POWER APPLICATIONS AND MATERIAL SYNTHESIS METHODS
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 21-34 and 38-43 are pending, wherein claims 24 and 38-43 were previously withdrawn, and claims 21, 23, 26-27 and 33-34 are amended. Claims 21-23 and 25-34 are being examined on the merits in this Office action.

Specification Objections
The disclosure is objected to because of the following:
The amended (filed April 18, 2022) paragraph [0009] of the instant specification states “Replacing the pentavalent vanadium as described in U.S. Patent No. 7842420 (‘420) with a non-obvious trivalent vanadium precursor promotes FCC increase and NH3 emission decrease, while …”. However, upon review of ‘420, there does not appear to describe replacing the pentavalent vanadium with a non-obvious trivalent vanadium precursor. Applicant is invited to point out where (page number and line number) in ‘420 describes this.
The amended paragraph [0009] also mention U.S. Patent Application No. 14641172 (‘172) that describes “… to eliminate, or significantly reduce, the NH3 emission associated LFP production”. However, upon review of ‘172, there does not appear to describe this. Applicant is invited to point out where (page number and line number) in ‘720 describes this.
Appropriate action is required.

Claim Objections
Claim 21 is objected to because of the following:
In claim 21, the recitation “an iron phosphate source comprised of at least iron and phosphate” is incorrect, because phosphate is an electrically neutral substance and cannot be included in the said source. For purposes of examination, this recitation is interpreted as: an iron phosphate source comprising at least iron cation (or iron element) and phosphate anion.

Claim Rejections - 35 USC § 112
Claims 21-23 and 25-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the specification discloses using a cobalt co-dopant source such as NH4CoPO4 or CoC2O4, it does not discloses using a divalent cobalt co-dopant source as amended in claim 21. The scope of the latter is broader than the former.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The recited “the co-dopant” in claim 25 and “the cobalt co-dopant” in claim 33 do not further limit “divalent cobalt co-dopant” recited in claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 21-23 and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wixom et al. (US 20120199784 A1, hereafter Wixom) in view of Li et al. (US 20110008678 A1, hereafter Li).
Regarding claims 21 and 23, Wixom teaches a method to form a lithium iron phosphate electrochemically active material for use in an electrode in an electrochemical energy storage device (See, e.g., [0020] and Abstract), comprising:
(a) mixing V2O5 ([0021]; reading on “a vanadium dopant source”, a lithium carbonate ([0021]; reading on “a lithium source”), polyvinyl alcohol ([0020]; reading on “a carbon source”; See also descriptions related to “carbon” in [0012], [0021]), an iron phosphate source comprising at least iron cation and phosphate ion (e.g., FePO4∙2H2O, see “a second material” in [0022]) and having an iron content of 31.9 wt% ([0022]; anticipating at least 28 wt% as claimed), and a molar ratio of phosphate anion to iron being 1.000 (anticipating the claimed ratio of 1.000:1-1.040:1), in a solvent to form a slurry (“acetone slurry”, [0022]);
(b) milling the slurry ([0020], lines 4-5; [0022], Lines 7-8);
(c) drying the milled slurry to form a lithium iron phosphate precursor powder ([0022], lines 9-10); and
(d) firing the dried milled slurry to form a lithium iron phosphate precursor powder ([0022]-[0023]), wherein the lithium iron phosphate electrochemically active material comprises a vanadium dopant substituting the Fe in the phosphate (See the formula LixM1-yAyPO4, where M may be Fe and A may be V, See [0013]-[0014]). The vanadium dopant clearly comes from the vanadium dopant source.
In the aforementioned formula LixM1-yAyPO4, when M and A (as additives, [0014]) exist, 0 < y < 1 ([0014]) and 0 < 1-y < 1. As such, the molar ratio of the phosphate anion to iron is 1:y, which is greater than 1, overlapping the claimed 1.000:1-1.050:1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). Similarly, the molar ratio of a total non-lithium metal (i.e., M and A) to phosphate anion is 1 : (1-y+y)=1, anticipating the claimed range of 1.000:1-1.040:1.
Wixom does not appear to disclose a trivalent vanadium dopant source. However, in a similar preparation method of lithium iron phosphate, Li discloses that an electrode material resulted from a trivalent dopant metal cation such as V3+ ([0020]) has an improved discharge capacity and capacity retention (See, at least, [0020], [0062], and Example 17). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have incorporated the teachings of Li into Wixom such that a trivalent vanadium dopant source, such as V2O3 ([0096]), is employed during the formation of the lithium iron phosphate in order to achieve an improved discharge capacity and capacity retention. In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See MPEP § 2144.07. In this case, a trivalent vanadium is an art-recognized dopant source for the formation of a lithium iron phosphate.
Regarding claim 22, Wixom as modified teaches the method of claim 21, and the limitation “wherein the lithium iron phosphate electrochemically active material has a surface area greater than about 25 m2/g, a tap density within a range of 1.0-1.4 g/ml, a first charge capacity greater than 150 mAh/g, and a 10C discharge capacity greater than 140 mAh/g” represents properties or characteristics of the resultant lithium iron phosphate electrochemically active material obtained by the method of formation as recited in claim 21. Since Wixom as modified teaches the same method as claimed in claim 21, it is expected that a substantially identical lithium iron phosphate electrochemically active material is produced. Where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977). Further, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, since Wixom teaches a substantially identical product to the lithium iron phosphate electrochemically active material as claimed, the instant claimed properties are necessarily present.
Regarding claims 27 and 28, Wixom as modified teaches the method of claim 21, but does not disclose a nitrogen-containing reactant is involved in the formation of the lithium iron phosphate electrochemically active material. As such, one would not expect that an emission of ammonia occurs. That is, an emission of ammonia is zero. The limitation “an emission of ammonia is dependent on a composition of the vanadium dopant, a co-dopant, or a combination thereof” has little patentable weight, since it is general knowledge in the art that whether there is an emission of ammonia depends on whether the vanadium dopant or the co-dopant is nitrogen-containing.
Regarding claim 29, Wixom as modified teaches the method of claim 21, and teaches the iron phosphate source is FePO4∙2H2O, which has a hexagonal crystal structure according to the instant specification.
Regarding claims 30-32 and 34, Wixom as modified teaches the method of claim 21, and the limitations “wherein the lithium iron phosphate precursor powder comprises a different thermal gravimetric loss profile with observable peaks within three temperature ranges, 75 to 125 [Symbol font/0xB0]C, 75 to 250 [Symbol font/0xB0]C and 275-425 [Symbol font/0xB0]C” recited in claim 30, “wherein the 275-425 [Symbol font/0xB0]C temperature range contains a bi-modal peak in which the peak recorded at a lower temperature within the range comprises a peak height that is higher than the peak height associated with a peak recorded at a higher temperature within that same range, and wherein there is not substantial peak above 500 [Symbol font/0xB0]C” recited in claim 31, “wherein a total thermal mass loss from the lithium iron phosphate precursor powder is less than 40% when heated from approximately 25 [Symbol font/0xB0]C to 600 [Symbol font/0xB0]C” recited in claim 32, and “… the lithium iron phosphate electrochemically active material with low temperature performance, defined as a direct current resistance of less than 9 ohm (defined as a low temperature performance of the electrochemically active material, as claimed) when measured for a 20 mAh double layer pouch cell at -20 [Symbol font/0xB0]C” recited in claim 34, represent properties or characteristics of the lithium iron phosphate precursor powder obtained by the method of formation as recited in claim 21. Since Wixom as modified teaches the same method as claimed in claim 21, it is expected that a substantially identical lithium iron phosphate precursor powder is produced. Where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977). Further, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, since Wixom as modified teaches a substantially identical product to the lithium iron phosphate precursor powder as claimed, the properties or characteristics as claimed in claims 30-32 and 34 are necessarily present.
Regarding claim 33, Wixom as modified teaches the method of claim 21, and wherein the vanadium dopant is present in a molar ratio of y in the lithium iron phosphate electrochemically active material represented by the formula LixM1-yAyPO4 ([0014], when A=V). y is less than 1, overlapping the instantly claimed “2 Mol.% to 4 Mol.%”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). Wixom as modified teaches a co-dopant is present at 0 Mol.%.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wixom in view of Li, as applied to claim 21 above, and further in view of Song et al. (US 20130316240 A1, hereafter Song).
Regarding claim 25, Wixom as modified teaches the method of claim 21, but does not teach a co-dopant comprising cobalt. However, in the same field of endeavor, Song discloses that in addition to vanadium, another dopant, such as cobalt, is capable of improving cycle-life characteristics in a lithium iron phosphate represented by LiFe1-x-zMxM’zPyO4 (e.g., M=V, M’=Co) (at least [0019]-[0023]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have modified Wixom such as a co-dopant cobalt, in addition to the dopant vanadium, is added in the slurry/mixture, in order to improving cycle-life characteristics ([0023], Song). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wixom in view of Li and Song, as applied to claim 25 above, and further in view of Beck et al. (US 20110052988 A1, hereafter Beck).
Regarding claim 26, Wixom as modified teaches the method of claim 25, but is silent to the cobalt co-dopant being ammonium cobalt phosphate (NH4CoPO4). However, in the same field of endeavor, Beck discloses that ammonium cobalt phosphate is employed as a cobalt co-dopant in a preparation of lithium iron phosphate ([0154]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have further modified Wixom to use ammonium cobalt phosphate as a cobalt dopant, as taught by Beck, in the claimed method of lithium iron phosphate formation. A cobalt doped lithium iron phosphate would be produced and this result is predicable. Combining prior art elements according to known methods to yield predictable results is prima facie obvious (MPEP § 2143).

Response to Arguments
Applicant's arguments filed on April 18, 2022 have been fully considered.
Applicant’s arguments main arguments are focused on the use of a trivalent vanadium as claimed. The amended trivalent vanadium has been addressed in this Office action by introducing a new prior art Li.
Applicant also argues about the Song and Beck references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the combination of Wixom and Song, or the combination of Wixom and Beck, rather than Song or Beck individually, teaches the claimed limitation(s).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727